Marxist, J.
delivered the opinion of the cort. This appeal is taken from the opinion *213of the court directing the plaintiff to answer ° 1 certain interrogatories, propounded to him the defendant’s answer. Delay is the injury which the plaintiff may sustain from the error of the judge, after his answer is put in, it will be disregarded if he was improperly ordered to answer, and probably, the final judgment of the cause will be further postponed by the appeal, than by a compliance with the order to answer. The apoeal appears to us premature.
Simon for the plaintiff, Lcsassier, Bowen Sf Garland for the defendant.
It is therefore ordered, adjudged and decreed, that it be dismissed with costs.